Citation Nr: 1404285	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for a respiratory disorder to include asthma and asbestosis.   

3.  Entitlement to service connection for a bilateral ankle disability. 

4.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the service connection claims. 

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge at the RO in November 2013.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a respiratory disorder, a bilateral ankle disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

In a written statement received on January 16, 2014, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated that the Veteran was withdrawing his appeal as to the claim for entitlement to service connection for diabetes mellitus type 2.     


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to service connection for diabetes mellitus type 2 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

An Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement received on January 16, 2014, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated that the Veteran was withdrawing his appeal as to the claim for entitlement to service connection for diabetes mellitus type 2.  As the Veteran has withdrawn this appeal, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  


ORDER

The appeal for service connection for diabetes mellitus type 2 is dismissed. 


REMAND

The Veteran contends that he injured his ankles and knees in active service.  At the videoconference hearing before the Board in November 2013, the Veteran stated that in service, he was in the Airborne for about 90 days.  Hearing Transcript, pages 5-7.  He stated that he jumped from a tower in training a dozen times, he jammed his ankles and knees, and had to leave the Airborne.  Id.  The Veteran indicated that he then served in Alaska and he had problems with his ankles and knees when he learned how to ski.  Hearing Transcript, pages 6-7.  He stated that he also fell on ice.  Hearing Transcript, page 9.  He stated that he had problems with mobility in service and his knees and ankles really began to bother him in 1962.  Hearing Transcript, pages 9, 13.  

Regarding the claim for service connection for a respiratory disorder, the Veteran stated that he worked as a mechanic in a motor pool in service and he did brake work.  Hearing Transcript, pages 19-20.  He stated that he would blow the dust out of the brakes and then he would start to wheeze and cough.   Id.  He stated that this went on for quite a while.  Id.  He stated that he was having serious problems and he went to Dr. Ims who put him on Advair and a quick inhaler.  Id.  The Veteran's service treatment records and personnel records are unavailable and have been destroyed.    

The Veteran has submitted medical evidence which associates the claimed disabilities to the his period of active service.  See the December 2013 medical opinion by Dr. Ellis.  The medical opinion indicates that the Veteran has traumatic arthritis and chondromalacia of the knees, traumatic arthritis of the ankles, and asbestosis.    

VA has a duty to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a medical examination is necessary in this matter to determine whether the claimed disabilities are related to the injury or events in active service.  The Veteran has not been afforded a VA examination.  

The RO/AMC should also obtain copies of all records of VA treatment for the claimed disabilities dated from April 2013 to present from the VA healthcare system.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The RO/AMC should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the claimed disabilities since 1958.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA clinical records showing treatment of the claimed disabilities dated from April 2013 to present from the VA healthcare system. 

2.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the claimed disabilities since 1958.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of the claimed bilateral knee and ankle disabilities.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

All indicated studies and tests deemed necessary should be performed.  X-ray examination should be performed. The examiner should report all current diagnoses pertinent to the knees and ankles.  

The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the claimed knee and ankle disabilities.  The Veteran reported that he made approximately 12 jumps during airborne training and he jammed his ankles and knees.  He also reported injuring his ankles and knees when he learned to ski in active service.

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current knee and/or ankle disability was incurred in or is due to or caused by the injury or event in active service.    

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

4.  Schedule the Veteran for a VA pulmonary examination to determine the nature and likely etiology of the claimed respiratory disorder to include asthma and asbestosis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

All indicated studies and tests deemed necessary should be performed.  X-ray examination of the chest should be performed. The examiner should report all current respiratory diagnoses.  The examiner should indicate if there is x-ray evidence of asbestosis. 

The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the claimed respiratory disorder.  The Veteran reported that he was exposed to brake particles and material when he worked as a mechanic in active service.    

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current respiratory disorder was incurred in or is due to or caused by the injury or event in active service.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

5.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


